MEMORANDUM **
Lueleni Fetongi Maka appeals the district court’s denial of his motion for a new trial on the grounds that the government knowingly used perjured testimony at trial. We review for an abuse of discretion, United States v. Steel, 759 F.2d 706, 713 (9th Cir.1985), and we affirm.
The parties are familiar with the facts. We proceed to the law. To prevail on a motion for a new trial based on newly *548discovered evidence, Maka must satisfy the five-factor test set out in United States v. Kulczyk, 931 F.2d 542, 548 (9th Cir. 1991). Maka has not done so. With regard to the fifth factor, he has not shown that “there is any reasonable likelihood that the false testimony could have affected the jury verdict.” United States v. Endicott, 869 F.2d 452, 455 (9th Cir.1989). Because he has failed to explain the significance of the perjured testimony, the district court did not abuse its discretion in denying the motion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.